

	

		II

		109th CONGRESS

		1st Session

		S. 1914

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Ensign (for himself

			 and Mr. Reid) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conveyance of certain land in Clark

		  County, Nevada, for use by the Nevada National Guard.

	

	

		1.Short titleThis Act may be cited as the

			 Southern Nevada Readiness Center

			 Act.

		2.Nevada National

			 Guard land conveyance

			Notwithstanding any other provision of law,

			 Clark County, Nevada, may convey, without consideration, to the Nevada Division

			 of State Lands for use by the Nevada National Guard between 35 and 50 acres of

			 land in Clark County, Nevada, as generally depicted on the map entitled

			 Southern Nevada Readiness Center Act, and dated October 4,

			 2005.

			

